The appellant was convicted of murder and sentenced to life imprisonment in the state penitentiary. He claims to have killed the deceased in self-defense, and introduced evidence to that effect. Only two of his assignments of error are of sufficient substance to require an answer thereto.
(1) The Court refused to permit him to testify that unnamed persons told him that the deceased came to a house wherein they were and from which the appellant had just left and said to them, "I am going to kill the son of a bitch," meaning the appellant. None of these persons testified as to the actual making of this threat. It will not be necessary for us to decide whether this evidence *Page 802 
was competent for the reason that had it been received it would have been merely cumulative, for numerous similar threats against the appellant by the deceased were introduced in evidence.
(2) While testifying in his own behalf the appellant, in order to "show the desperate and dangerous character of the deceased," offered but was not permitted to say that the deceased had told him that he had killed three men. In a prosecution for homicide the desperate and dangerous character of the person killed, when otherwise competent, can not be proven by antecedent acts of violence committed by him, McCoy v. State, 91 Miss. 257, 44 So. 814, although the defendant has knowledge thereof, King v. State,65 Miss. 576, 5 So. 97, 7 Am. St. Rep. 681.
Affirmed.